MEMORANDUM**
Derrick J. Newsome, an Arizona state prisoner, appeals pro se the district court’s sua sponte dismissal of Newsome’s civil rights action alleging that his due process rights were violated in a prison disciplinary hearing which deprived him of good time credits. We have jurisdiction pursuant to 28 U.S.C. § 1291, and we affirm.
We review de novo a dismissal under the screening provisions of the Prison Litigation Reform Act, 28 U.S.C. §§ 1915A(a), 1915A(b)(1) & (2). See Barren v. Harrington, 152 F.3d 1193, 1194 (9th Cir.1998) *363(order), cert. denied, 525 U.S. 1154, 119 S.Ct. 1058, 143 L.Ed.2d 68 (1999). Newsome’s action is barred by Heck v. Humphrey, 512 U.S. 477, 483-84, 114 S.Ct. 2364, 129 L.Ed.2d 383 (1994), because Newsome’s claims challenge the duration of his confinement, and Newsome may not bring such a 42 U.S.C. § 1983 action unless and until his disciplinary conviction is overturned. See Edwards v. Balisok, 520 U.S. 641, 647, 117 S.Ct. 1584, 137 L.Ed.2d 906 (1997).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.